Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 11/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding to claim 13. attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA1184740 (CA’740).
Regarding claim 12, CA’740 discloses a process of refining quartz by removing  impurities from quartz by an elutriation step using an aqueous solution containing 3-20% by weight hydrofluoric acid at a temperature between 50°C and the boiling point of the solution. It is usually advantageous to have a -50 Tyler mesh size, but the particle size is in no way critical to the present process. See abstract; page 4, lines 10-29; page 5, 26-29. 
Although CA’740 is silent about less than 50 micron of the refractory minerals microparticles are separated out of the quartz powder by the elutriation step, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim(s) 1-5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6746655(US’655), further in view CA1184740 (CA’740).
Regarding claims 1 – 2 and 10 - 11, US’655 discloses a method for purifying SiO2 particles by treating quartz powder with a hydrochloric acid gas treating agent in a fluidized bed. The impurities are carried upward in the fluidized bed reactor and the quartz powders remain in the lower region of the fluidized bed reactor. See col. 2, line 33 to col. 4, line 64; Figures 1 and 2 and examples 1 and 2.
But it is silent about the treating agent is in liquid form.
CA’740 disclose a process of refining quartz by removing impurities from quartz by an elutriation step using an aqueous solution containing 3-20% by weight hydrofluoric acid at a temperature between 50°C and the boiling point of the solution. It is usually advantageous to have a -50 Tyler mesh size, but the particle size is in no way critical to the present process. See abstract; page 4, lines 10-29; page 5, 26-29.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use an aqueous solution containing 3-20% by weight hydrofluoric acid in the teaching of US’655, motivated by the fact that  CA’740 discloses that a high purity silica is obtained by relatively inexpensive chemical means. See page 3, lines 18-28.
Although CA’740 is silent about less than 50 micron of the refractory minerals microparticles are separated out of the quartz powder by the elutriation step, it  has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 3-5 steps are optional. Claims 3-5 are depended from claim 2, and their limitations are one of the options of the limitation of claim 2. 
Regarding claim 8, CA’740 disclose a process of refining quartz by removing impurities from quartz by an elutriation step using an aqueous solution containing 3-20% by weight hydrofluoric acid at a temperature between 50°C and the boiling point of the solution. It is usually advantageous to have a -50 Tyler mesh size, but the particle size is in no way critical to the  process. See abstract; page 4, lines 10-29; page 5, 26-29.
Regarding claim 9, CA’740 discloses that the quartz agitated with said aqueous hydrofluoric acid solution for a period of time between about 4 and 22 hours. page 5, 26-29.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA1184740 (CA’740) and US6746655(US’655) as applied to claim 1 above, and further in view of CN107827115(CN’115).
Combined teaching of CA’740 and US’655 discloses the process set forth above.
But it is silent about the limitations of clam 6 and 7.
CN’115 discloses a method of purity quartzite comprise the steps of ultrasonication and calcination and the benefit of such steps. See abstract.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the instant claims 6-7 steps into the combined teaching of US’655 and CA’740, motivated by the fact that, motivated by the fact that such steps can improve the purity. See abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731